DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/27/2018.  The applicant has filed a certified copy of the foreign priority application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/24/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because two non patent literature documents (marked A10 and A11 in the IDS) were not properly cited.  That is, each of the NPL documents only refer to a title in the Chinese language and a description.  Based on the Applicant’s submissions, the documents appear to refer to website pages.  However, for publications obtained from the Internet, a URL and a publication date must be also provided e.g., see MPEP 609.04(a) I. It has been placed in the application file, but the above two references referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to because Figs. 11, 13, 15 and 17 are photographs or screenshots.  Photographs are generally only allowed if they are the only practical medium for illustrating the claimed invention.  Blank and white drawings are normally required.  For example, Fig. 2 is an example of a user interface drawn in black and white. See MPEP 608.02 V.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  	Claim 11, the term “base’ should be written as “based.”   	Appropriate corrections are required.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 13 recite “displaying the first icon in a straight line direction of the specified virtual object relative to the current controlled object in the scene picture of the virtual scene.”  The meaning of this phrase is somewhat unclear i.e., it unclear what it means for there to be a direction of an object relative to another object, and for an icon to be displayed in the direction.  For the purpose of examination, Examiner interprets the above phrase to mean that there is a direction e.g., a directional line, that extends between the specified virtual controlled object, and that the first icon is displayed at that direction.  
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.	

Claims 1, 2, 4, 6, 7, 9, 10, 12, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ge (US 2019/0076739). 

	Regarding claim 1, Ge teaches a distance information display method in a virtual scene, performed by a terminal ([0028] describes a game terminal), and comprising:
 	obtaining location information of a target location point in the virtual scene (Figs. 2-5, [0028, 0033], multiple players may be involved in a virtual fighting game with opposing teams; a player may find an enemy player at a particular target location point, which is represented simultaneously both in a 3d review and a minimap e.g., see Figs. 2-3, [0028]; the player may effectively share the location of the enemy player with all members of the team; a graphical mark is rendered on the terminals of all players on the same team, that helps provide location information for the target enemy)
 	the target location point comprising a location point at which an indication icon exists in a scene picture of the virtual scene (Figs. 4-5, [0034, 0035, 0028], a sightline may be drawn to represent a player seeing an enemy; there may be multiple sightlines from multiple players viewing the same enemy; the intersection can identify the exact location point of the enemy; the 
 	the scene picture being a picture of the virtual scene viewed from a viewing angle of a current controlled object (Figs. 2-3, [0029-0030] describe a picture representing a viewing angle of a virtual player; the picture may also include a minimap);
 	obtaining distance information according to the location information of the target location point (Figs. 4-5, [0034, 0035], the displayed sightlines/closed regions indicate a distance between the virtual player and the enemy i.e., the enemy is somewhere along the length of the sightline; intersecting sightlines further indicate the distance to the enemy relative to each player); 
 	the distance information indicating a distance between the target location point and the
current controlled object (Figs. 4-5, [0034, 0035], the displayed sightlines/closed regions indicate a distance between the virtual player and the enemy i.e., the enemy is somewhere along the length of the sightline; intersecting sightlines further indicate the distance to the enemy relative to each player); and
 	displaying the distance information corresponding to the indication icon of the target location point in the scene picture of the virtual scene (Figs. 4-5, [0034, 0035], the displayed sightlines/closed regions indicate a distance between the virtual player and the enemy i.e., the enemy is somewhere along the length of the sightline, or at the intersection of sightlines).

 	Regarding claim 2, Ge teaches the invention as claimed in claim 1.  Ge also teaches wherein:
 	the target location point comprises a location point at which a specified virtual object is

 	the indication icon of the target location point comprises a first icon indicating the specified virtual object (Figs. 4-5, [0033-0035], the sightlines/closed regions i.e., “first icon” help indicate where the enemy virtual object is); and
 	the displaying the distance information corresponding to the indication icon of the target location point in the scene picture of the virtual scene comprises:
 	displaying the first icon in a straight line direction of the specified virtual object relative to the current controlled object in the scene picture of the virtual scene (Figs. 2-4, [0033-0035, 0028], in the minimap, the sightlines/closed regions i.e., first icon, are displayed along a straight line that extends between the enemy virtual object and the virtual character position; other interpretations are possible); 
 	displaying the distance information corresponding to the first icon (Figs. 4-5, [0034, 0035], the displayed sightlines/closed regions indicate a distance between the virtual player and the enemy i.e., the enemy is somewhere along the length of the sightline, or at the intersection of sightlines).

 	Regarding claim 4, Ge teaches the invention as claimed in claim 1.  Ge also teaches wherein:
 	the target location point comprises a marked location point (Fig. 4, [0034-0035], the one or more sightlines mark a location point where the enemy is; see also Fig. 5, [0035]);

 	the displaying the distance information corresponding to the indication icon of the target
location point in the scene picture of the virtual scene comprises:
 	displaying the third icon in an orientation display region in the scene picture of the virtual scene, a location of the third icon in the orientation display region indicating a direction of the marked location point relative to the current controlled object (Fig. 4, [0034-0035], the one or more sightlines i.e., icon, are in a minimap region i.e., orientation display region, and mark a location point where the enemy is; the sightlines indicate a direction of the enemy location relative to the player characters A and B, for example); and
 	displaying the distance information corresponding to the third icon (Fig. 3, [0034-0035], the sightlines indicate distance information between the enemy and the player character and the sightlines are displayed).

 	Regarding claim 6, Ge teaches the invention as claimed in claim 1.  Ge also teaches wherein 
 	the displaying the distance infomation corresponding to the indication icon of the target location point in the scene picture of the virtual scene comprises:
 	displaying the distance information at a specified location around the target location point in a text form or a graph form in the scene picture of the virtual scene (Fig. 4, [0034-0035], the sightlines/closed regions are around the enemy location i.e., they form a “specified location,” and provide distance information relating to a distance between a player character and the enemy; the 

 	Regarding claim 7, Ge teaches the invention as claimed in claim 6.  Ge also teaches wherein the specified location around the target location point is next to left, right top, or bottom of the target location point (Fig. 4, [0034-0035], the sightlines/closed regions form a location around an enemy target; portions of these sightlines/closed regions are next to a leftward, rightward, top and/or bottom area near the enemy target).
 	
 	Regarding claim 9, Ge teaches the invention as claimed in claim 1.  Ge also teaches wherein the displaying the distance information corresponding to the indication icon of the target location point in the scene picture of the virtual scene comprises:
 	in response to a distance display condition being met, displaying the distance information corresponding to the indication icon of the target location point in the scene picture of the virtual
scene ([0033], when a user locates an enemy in their field of view i.e., “distance display condition,” the system causes graphical positioning marks to be generated i.e., the sightlines/closed region described in Figs. 4-5, [0034-0035]; such marks convey distance information relating to a distance between the player character and the enemy).   
 	the distance display condition comprising at least one of:
 	the current controlled object being located in a second specified region in the virtual scene, the distance between the target location point and the current controlled object being greater than a distance threshold,

 	the target location point being located outside the scene picture of the virtual scene.

 	Regarding claim 10, Ge teaches the invention as claimed in claim 1.  Ge also teaches 
wherein the distance between the target location point and the current controlled object is a linear horizontal distance or a linear three-dimensional spatial distance (Figs. 2-4, [0029, 0033, 0034], as seen in Fig. 3, in a three dimensional scene, a user can view an enemy, thus there is a distance between the player and the enemy in three dimensional space; this distance is represented by the sightlines/closed regions described in Fig. 4, [0034-0035]; also, in the sample sightlines of Fig. 4, the distance between the player A and the enemy O can be characterized in part as a horizontal linear distance or has a horizontal linear component).  

 	Regarding claim 12, the claim corresponds to claim 1 and is rejected for the same reasons.  Ge also teaches a terminal ([0028] describes a game terminal), comprising: 
 	a memory operable to store program code ([0009-0010] describes implementing the invention using a program stored in a mediumand executed by a processor); and


 	Regarding claim 13, Ge teaches the invention as claimed in claim 12.  Claim 13 also corresponds to claim 2 and is rejected for the same reasons.  

	Regarding claim 15, Ge teaches the invention as claimed in claim 12.  Claim 15 also corresponds to claim 4 and is rejected for the same reasons.  

 	Regarding claim 17, Ge teaches the invention as claimed in claim 12.  Claim 17 also corresponds to claim 6 and is rejected for the same reasons.  

 	Regarding claim 19, Ge teaches the invention as claimed in claim 12.  Claim 19 also corresponds to claim 9 and is rejected for the same reasons.

  	Regarding claim 20, the claim corresponds to claim 1 and is rejected for the same reasons.  Ge also teaches a product including:
 	machine-readable media other than a transitory signal ([0009-0010], the invention can be implemented by instructions in a memory); and
 	instructions stored on the rnachine-readable media, the instructions configured to, ·when
executed, cause a machine to perform operations ([0009-0010], the invention can be implemented by instructions in a memory).
 				Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ge, as applied in claims 1 and 12, and further in view of Phy (YouTube video by user Phy, “Use Your Minimap Like a Pro,” published Sep. 3, 2016, downloaded at https://www.youtube.com/watch?v=Rk3NylyBK2E).  

 	Regarding claim 3, Ge teaches the invention as claimed in claim 1.  Ge also teaches wherein:
 	the target location point comprises a closest boundary point (Fig. 4, [0034-0035], in the minimap, in the upper left corner there is what appears to be a region with structures within it, that winds down a path that ends at the enemy location as indicated by the crossed sightlines, the above can be considered to be a region with a boundary, thus, the enemy location is the closest boundary point for that region to the player characters A and B; other regions or boundaries are also possible in the context of the figure),
 	the closest boundary point being a location point that is closest to the current controlled object among region boundary points (Fig. 4, [0034-0035], in the minimap, in the upper left corner there is what appears to be a region with structures within it, that winds down a path that ends at the enemy location as indicated by the crossed sightlines, the above can be considered to 
 	the region boundary points being location points on a boundary of a first specified region in the virtual scene (Fig. 4, [0034-0035], the above boundary points can be on the boundary of the region described above), and
 	the current controlled object being located outside the first specified region (Fig. 4, [0034-0035], players characters A and B are outside the above region); 
 	the indication icon of the target location point comprises a second icon indicating a relative location between the current controlled object and the first specified region (Fig. 4, [0034-0035], the sightlines i.e., icon, indicate a location between the player characters and the region); and
 	the displaying the distance information corresponding to the indication icon of the target location point in the scene picture of the virtual scene comprises:
 	displaying the second icon in the scene picture of the virtual scene (Fig. 4, [0034-0035], the sightlines i.e., icon, indicate a location between the player characters and the region), 
 	a location of the second icon on the boundary of the mini-map indicating a direction of the closest boundary point relative to the current controlled object (Fig. 4, [0034-0035], the sightlines help indicate a direction between the target enemy and the player character; as noted above, the target enemy is at the boundary of the region mentioned above); and

 	However, Ge does not expressly disclose the displaying the second icon on a boundary of a mini-map.  
 	In the same field of endeavor, Phy teaches the displaying the second icon on a boundary of a mini-map (4:15-4:55, a game with a minimap involves a player character viewing an enemy; the player character is represented on the minimap at the boundary of the minimap; in the context of Ge Fig. 4, [0034-0035], this means that a sightline drawn to the enemy from the player character in the minimap would also be at the boundary of the minimap).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the displaying the second icon on a boundary of a mini-map as suggested in Phy into Ge, because Ge and Phy pertain to analogous fields of technology.  Both Ge and Phy pertain to a game where teams are battling one another.  In both Ge and Phy, a virtual character can be controlled by a player and can view an enemy character.  Also in both references, there is a minimap that indicates where enemies and player characters are using graphical markers.  In Ge, when a player character sees an enemy, one or more sightlines (i.e., “icon”) may be drawn between the character and the enemy in the minimap e.g., see Ge Fig. 4, [0034-0035].  In Phy, a character can naturally wander around the minimap, and sometimes may view an enemy while being located at the edge of the minimap.   It would be desirable to incorporate this feature into Ge so that a minimap can indicate the location of the player character as it moves to a variety of locations on the minimap e.g., see Phy 4:15-4:55.  

.  

Claims 5 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Ge, as applied in claims 4 and 15, and further in view of MMORPG (MMORPG.COM website, “A Look at the Minimap,” posted Jan. 19, 2009, downloaded from https://www.mmorpg.com/system-focus/a-look-at-the-minimap-2000116407).  

 	Regarding claim 5, Ge teaches
 	presenting a map interface to display a full map of the virtual scene (Figs. 2-5, [0028, 0034-0035], the game can present a minimap that displays a full map);
 	displaying a fourth icon in the map interface, the fourth icon indicating a location of the marked location point in the full map (Figs. 4-5, [0034-0035], as seen in Fig. 5, a location of a target enemy can be marked with a crosshair in the minimap); and
 	displaying the distance information corresponding to the fourth icon (Figs. 4-5, [0034-0035], the displayed closed regions/sightlines present information relating to a distance between the player character and the enemy target).
 	However, Ge does not expressly disclose the presenting in response to receiving an operation of unfolding a mini-map (MMORPG page 3, a user can provide input to open/unfold or close a minimap in game).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the presenting in response to receiving an operation of unfolding a mini-map as suggested in MMORPG into Ge, because Ge and 

 	Regarding claim 16, Ge teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 5 and is rejected for the same reasons.  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ge, as applied in claims 1 and 12, and further in view of Tanks (YouTube video, “World of Tanks: How to Adjust the Mini-map,” published March 23, 2015, downloaded at https://www.youtube.com/watch?v=biNGixxjwBI).  

	Regarding claim 8, Ge teaches the invention as claimed in claim 1.  Ge also teaches 
	obtaining a target size of the indication icon of the target location point according to the distance information (Figs. 4-5, [0034-0035], the system displays the sightlines/closed regions i.e., icon, and thus inherently obtains a target size for those sightlines/closed regions that is in accordance with the distance information conveyed by the sightlines/closed regions, as described in connection with claim 1).
 	However, Ge does not expressly disclose adjusting a size of the indication icon of the target location point to the target size.

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated adjusting a size of the indication icon of the target location point to the target size as suggested in Tanks into Ge because Ge and Tanks pertain to analogous fields of technology.  Both Ge and Tanks pertain to a shooting game with multiple players, where each player is presented with a minimap.  In Tanks, a user can change the size of the minimap and thus the size of all objects within the minimap.  It would be desirable to incorporate this feature into Ge so that a user has more control over the size and visibility of their minimap in a game e.g., see Tanks 1:10-1:30.  

 	Regarding claim 18, Ge teaches the invention as claimed in claim 12.  Claim 18 also corresponds to claim 8 and is rejected for the same reasons.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ge.

 	Regarding claim 11, Ge teaches the invention as claimed in claim 1.  Ge does not expressly disclose selecting the target location point from location points base on indication icons corresponding to the location points.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Border (US 2016/0187654) teaches presenting range information to a heads up display when a target is being focused on e.g., see Border Figs. 161-166, [0714]. 	  
 	Sitnikov (US 8,641,526) teaches an interface where a target is focused on and a range to the target is displayed e.g., see Sitnikov Fig. 7D; also arrows can be presented to indicate the direction of potential enemies e.g., see Sitnikov col. 8, line 64 to col. 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent 

/ERIC J YOON/Primary Examiner, Art Unit 2143